                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



Ryan Picha and Kristy Picha,                   Case No. 19-cv-2240 (MJD/DTS)

      Plaintiffs,

v.                                            ORDER

SunTrust Mortgage, Inc., et al.,

      Defendants.



      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge David T. Schultz dated September 10, 2019 [Doc.

No. 9] recommending that Plaintiffs’ motion to Quash Process of Removal, to

Strike, Overrule, and Deny Defendants’ Motion to Remove and to Remand to the

State to Proceed Regarding Substantive and Common Law Jural Rights

Protections [Doc. No. 6] be denied.

      Pursuant to statute, the Court has conducted a de novo review of the record.

28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the Court will

ADOPT the Report and Recommendation in its entirety.
      IT IS HEREBY ORDERED: Plaintiffs’ Motion to Quash Process of Removal,

to Strike, Overrule, and Deny Defendants’ Motion to Remove and to Remand to

the State to Proceed Regarding Substantive and Common Law Jural Rights

Protections [Docket No. 6] is DENIED.




Dated: October 9, 2019                      s/ Michael J. Davis
                                            Michael J. Davis
                                            United States District Court




                                        2
